Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant corrected the 112 issues.  The closet prior art HUSBAND taught treating fibers with dry defibering with 2 or more particles of differing size or composition.  HUSBAND does not suggest using the mix of powders to absorb foreign materials and then remove them therefrom in a dry process.  While HUSBAND discussed recycled pulp [0017] this could be interpreted (and
likely would be the artisan of ordinary skill) as recycled pulp after treatment to remove ink and
other foreign materials not as recycled paper to be treated. Finally, prior art suggests wet processes that do this for example absorbing pitch on talc but not dry processes in air.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748